DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

      
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burks (US 20140284880 A1) in view of Hinnant (US 2007/0013138 A1).
      
Regarding claim 1, Burks teaches 1. A firearm target, comprising: a cardboard substrate folded into a tube including a plurality of flat sides; wherein the cardboard substrate is cut between adjacent pairs of the flat sides at a first end and second end of the tube to provide a flap adjacent to each end of each of the flat sides; and wherein each of the flaps includes a perforation extending along a border with a respective flat side for only a portion of the border.   See Fig. 2A, the flaps such as that near item 22 or 36b are cut from the cardboard stock; both the flaps 36h have cuts between 20 and 36h.
Hinnant does teach the cardboard substrate assembled using glue; the cardboard substrate being cut between adjacent pairs of flat sides at a first and send end to provide a flap adjacent to each end of each flat side. See [0016+] teaches the use of glue to assemble the target; Fig. 5 item 22 which is a part of a flap that is on each end of the cardboard substrate.  The cut is 19 or the opening by item 22.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burks with Hinnant to provide a target member which is collapsible, foldable and self-supporting (See [0003+]).
      
Regarding claim 2, Burks teaches 2. The firearm target of claim 1, further including a target disposed on a first flat side of the plurality of flat sides.   See Figure 2A shows the target as claimed.
      
Regarding claim 3, Burks teaches 3. The firearm target of claim 1, wherein the target extends from the first flat side to a second flat side.   See Figure 2A shows the target as claimed.
      
Regarding claim 4, Burks teaches 4. The firearm target of claim 1, wherein each of the flaps includes a score line oriented perpendicular to a respective perforation.   See Figure 2A wherein the examiner considers the lines showing where the folding occurs to be score line to allow the unit to be folded.  For example the fold lines for 36H are perpendicular to the perforation between 36h and 20.
      
Regarding claim 5, Burks teaches 5. The firearm target of claim 4, wherein an end of each of the score lines is located at an end of the respective perforation.   See Figure 2A wherein the fold line between 36h and 36b is at the end of the perforation between 36h and 20.
      
Regarding claim 6, Hinnant teaches 6. The firearm target of claim 4, wherein each of the flaps includes a perforated tab formed in the flap adjacent to the respective perforation.   See Fig. 5 item 22 which is a perforated tab adjacent to the perforation.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burks with Hinnant to provide a target member which is collapsible, foldable and self-supporting (See [0003+]).
      
Regarding claim 7, Hinnant teaches 7. The firearm target of claim 6, wherein each of the flat sides includes an opening corresponding to a respective flap and aligned to a respective score line.   See Fig. 5 shows the use of an opening 19 to aligned on a score line corresponding to a flap with a tab 21.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burks with Hinnant to provide a target member which is collapsible, foldable and self-supporting (See [0003+]).
      
Regarding claim 8, Burks teaches 8. A firearm target comprising a cardboard substrate folded into a tube including a plurality of flat sides, wherein the cardboard substrate has a flap adjacent to each end of each of the flat sides.   See Fig. 2A, the flaps such as that near item 22 or 36b are cut from the cardboard stock; both the flaps 36h have cuts between 20 and 36h.
Hinnant does teach the cardboard substrate assembled using glue; the cardboard substrate being cut between adjacent pairs of flat sides at a first and send end to provide a flap adjacent to each end of each flat side. See [0016+] teaches the use of glue to assemble the target; Fig. 5 item 22 which is a part of a flap that is on each end of the cardboard substrate.  The cut is 19 or the opening by item 22.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burks with Hinnant to provide a target member which is collapsible, foldable and self-supporting (See [0003+]).
      
Regarding claim 9, Burks teaches 9. The firearm target of claim 8, further including a first target disposed on a first flat side of the plurality of flat sides.   See Figure 2A shows the target as claimed.
      
Regarding claim 10, Burks teaches 10. The firearm target of claim 9, further including a second target disposed on the first flat side of the plurality of flat sides, wherein the first target and second target are symmetrically oriented across a center of the first flat side.   See Figure 2A shows the target as claimed.
      
Regarding claim 11, Hinnant teaches 11. The firearm target of claim 8, wherein a first flat side of the plurality of flat sides includes a pair of openings formed near the center of the first flat side.   See Fig. 5 shows the use of an opening 19 to aligned on a score line corresponding to a flap with a tab 21.  Theses openings are on a first flat side.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burks with Hinnant to provide a target member which is collapsible, foldable and self-supporting (See [0003+]).
      
Regarding claim 12, Hinnant teaches 12. The firearm target of claim 11, wherein the cardboard substrate is scored between the pair of openings.   See Figure 3 which shows the dotted lines that the examiner considers to be scored lines.  There is a score line then between the pair of openings 19.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burks with Hinnant to provide a target member which is collapsible, foldable and self-supporting (See [0003+]).
      
Regarding claim 13, Burks teaches 13. The firearm target of claim 11, further including an auxiliary target comprising a tab of the auxiliary target extending into one of the openings.   See Figure 2D and 3 and [0029+].
      
Regarding claim 14, Burks teaches 14. The firearm target of claim 13, wherein a flap of the auxiliary target is disposed between a first flap and second flap of the plurality of flaps of the cardboard substrate.   See Figure 2A and 3.
      
Regarding claim 15, Burks teaches 15. A firearm target comprising a cardboard substrate folded into a tube including a plurality of flat sides, wherein the cardboard substrate is scored across the plurality of flat sides to allow the tube to be folded.   See Figure 2A.
Hinnant does teach glue used to assemble a cardboard target. See [0016+]; reference the rejections to claim 8 and 1 above.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burks with Hinnant to provide a target member which is collapsible, foldable and self-supporting (See [0003+]).
      
Regarding claim 16, Hinnant teaches 16. The firearm target of claim 15, wherein the cardboard substrate is cut to form a flap at each end of each of the plurality of flat sides.   See Fig. 5 item 22 which is a part of a flap that is on each end of the cardboard substrate, a cut is considered to be the opening between 22 and the main body. .
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burks with Hinnant to provide a target member which is collapsible, foldable and self-supporting (See [0003+]).
      
Regarding claim 17, Hinnant teaches 17. The firearm target of claim 16, wherein the cardboard substrate is cut to include a notch in each of the flaps.   See Fig. 5 shows the use of an opening 19 to aligned on a score line corresponding to a flap with a tab 21.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burks with Hinnant to provide a target member which is collapsible, foldable and self-supporting (See [0003+]).
      
Regarding claim 18, Hinnant teaches 18. The firearm target of claim 17, wherein the notches are configured to allow opposing flaps to interlock.   See Fig. 5 shows the use of an opening 19 to aligned on a score line corresponding to a flap with a tab 21.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burks with Hinnant to provide a target member which is collapsible, foldable and self-supporting (See [0003+]).
      
Regarding claim 19, Burks teaches 19. The firearm target of claim 15, further including an auxiliary target mounted onto a first flat side of the plurality of flat sides.   See Figure 2D and 3 and [0029+].
      
Regarding claim 20, Hinnant teaches 20. The firearm target of claim 19, wherein a width of the auxiliary target is greater than a width of the first flat side.   See Figure 4 shows the width of the target 34 being greater than the width of 14 through the tabs at the top of 34.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burks with Hinnant to provide a target member which is collapsible, foldable and self-supporting (See [0003+]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711